          Case 1:21-cv-03198-LTS Document 5 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JASON M. BANKS,

                                 Plaintiff,

                     -against-                                 1:21-CV-3198 (LTS)

                                                               CIVIL JUDGMENT
 NEW YORK FINANCIAL INFORMATION
 SERVICES AGENCY, et al.,

                                 Defendants.

       Pursuant to the order issued July 26, 2021, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice for Plaintiff’s failure to submit a completed amended in forma pauperis application or

pay the $402 in relevant fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    July 26, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
